                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

Civil Action No. 18-cv-03259-RM
(Bankruptcy No. 17-16354-TBM and
Adversary Proceeding No. 18-01265-TBM)

IN RE:
DAVID LEE SMITH, and
MARY JULIA HOOK,

      Debtors.
______________________________________________________________________________

DAVID LEE SMITH, and
MARY JULIA HOOK,

        Appellants,

v.

DENNIS W. KING, Chapter 7 Trustee, and
COLORADO DEPARTMENT OF REVENUE,

      Appellees.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        This matter is before the Court on Appellants’ “Emergency Motion to Enjoin Sale of

Home Pending Appeal of Closure of Chapter 7 Bankruptcy Case” (the “Motion”) (ECF No. 27)

seeking to enjoin the sale of certain property commonly known as 5800 East 6th Avenue,

Denver, Colorado 80220 (the “Property”). Upon consideration of the Motion and relevant parts

of the court record, and being otherwise fully advised, the Motion is DENIED.1

1
  The Court finds no response to or hearing on the Motion is required before ruling. The court’s Local Rules provide
“[n]othing in this rule precludes a judicial officer from ruling on a motion at any time after it is filed.”
D.C.COLO.LCivR 7.1(d). In addition, Fed. R. Civ. P. 65(a) does not expressly require an evidentiary hearing before
a court rules on a motion for a preliminary injunction. Instead, a court may deny an injunction based on the written
evidence without a hearing, even if one is requested, where “receiving further evidence would be manifestly
pointless.” 11A Charles Alan Wright et al., Federal Practice and Procedure § 2949, at 246-248 (3d ed. 2013). See
        I.       BACKGROUND

        This matter arises from Appellants’ appeal of adverse rulings issued in their bankruptcy

case (No. 17-16354-TBM) and in Adversary Proceeding No. 18-01265-TBM (the “Adversary

Proceeding”). In the Motion before the Court, Appellants seek to enjoin the sale of the Property

pursuant to an Order of Foreclosure and Judicial Sale entered by this Court in Civil Action No.

14-cv-00955-RM-SKC (the “Foreclosure Order”). Appellants support this Motion2 with

assertions of what allegedly transpired in Civil Action No. 14-cv-00955 and in the cases before

the Bankruptcy Court,3 providing select excerpts of filings made in some of these cases.

        As to the bankruptcy case, Appellants assert (1) the Bankruptcy Trustee filed a Final

Report; (2) Appellants objected; and (3) the Bankruptcy Court accepted the Trustee’s Final

Report. Specifically, in its Order of July 17, 2018, setting a non-evidentiary hearing on the Final

Report and Appellants’ Objection, the Bankruptcy Court stated:

        The record before the Court reveals a bankruptcy estate that is hopelessly
        insolvent. Thus, the Debtors’ standing to object to the administration of the case
        and the Trustee’s Final Report is in serious doubt.

(ECF No. 11-3, p. 51.) After hearing and briefing, the Bankruptcy Court overruled the

Appellants’ Objection and accepted the Trustee’s Final Report. Among other things, the

Bankruptcy Court found the estate was insolvent and Appellants failed to meet their burden of

showing they have standing to object. (ECF No. 11-1, p. 30.) Appellants assert the Bankruptcy

Court’s rulings on these issues are erroneous.

        As to the Adversary Proceeding, Appellants appeal the Bankruptcy Court’s Order


also Carbajal v. Warner, 561 F. App’x 759, 764 (10th Cir. 2014) (district court within discretion to decide whether
to hold an evidentiary hearing); Reynolds & Reynolds Co. v. Eaves, 149 F.3d 1191, 1998 WL 339465, at *3 (10th
Cir. June 10, 1998) (table).
2
  Filed with an unsworn declaration under penalty of perjury. (ECF No. 27, p. 25.)
3
  There were several matters pending before the Bankruptcy Court in addition to Appellants’ Chapter 7 proceeding,
including adversary proceedings against the Colorado Department of Revenue, LNV Corporation, and the United
States.

                                                         2
granting the Colorado Department of Revenue’s (“CDOR”) motion to dismiss. In its Order of

February 5, 2019, the Bankruptcy Court found, among other things, that Appellants failed to

present sufficient factual allegations to state any plausible claim for relief.

        This appeal followed the Bankruptcy Court’s issuance of its various orders.

        II.      LEGAL STANDARD

        Before injunctive relief may be had, the movant must establish: “‘(1) a substantial

likelihood of prevailing on the merits; (2) irreparable harm unless the injunction is issued; (3)

that the threatened injury outweighs the harm that the preliminary injunction may cause the

opposing party; and (4) that the injunction, if issued, will not adversely affect the public

interest.’” Diné Citizens Against Ruining our Environment v. Jewell, 839 F.3d 1276, 1281 (10th

Cir. 2016) (quoting Davis v. Mineta, 302 F.3d 1104, 1111 (10th Cir. 2002)). The Tenth Circuit

no longer applies a “modified test”4 for determining preliminary injunctive relief, finding it

inconsistent with the Supreme Court’s decision in Winter v. Natural Resources Defense Council,

Inc., 555 U.S. 7 (2008). Diné Citizens, 839 F.3d at 1282.

        In addition, three types of preliminary injunction are disfavored: “(1) preliminary

injunctions that alter the status quo; (2) mandatory preliminary injunctions; and (3) preliminary

injunctions that afford the movant all the relief that it could recover at the conclusion of a full

trial on the merits.” Fundamentalist Church of Jesus Christ of Latter-Day Saints v. Horne, 698

F.3d 1295, 1301 (10th Cir. 2012) (citation omitted). Should a preliminary injunction fit within

one of these types, the injunction “must be more closely scrutinized to assure that the exigencies




4
  Under the “modified test,” when the other three requirements for preliminary injunctive relief tip strongly in the
movant’s favor, the test is modified so that the movant may meet the likelihood of success on the merits requirement
“‘by showing that questions going to the merits are so serious, substantial, difficult, and doubtful as to make the
issue ripe for litigation and deserving of more deliberate investigation.’” Diné Citizens, 839 F.3d at 1282 (quoting
Davis, 302 F.3d at 1111).

                                                         3
of the case support the granting of a remedy that is extraordinary even in the normal course.” O

Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 975 (10th Cir. 2004)

(en banc). “Because a preliminary injunction is an extraordinary remedy, the movant’s right to

relief must be clear and unequivocal.” Diné Citizens, 839 F.3d at 1281 (citation and quotation

marks omitted).

        III.    DISCUSSION

        A. Rule 8007

        This Motion is filed pursuant to Fed. R. Bankr. P. 8007(a)(1)(D) which provides that

“[o]rdinarily, a party must move first in the bankruptcy court for the following relief: … (D) the

suspension or continuation of proceedings in a case or other relief permitted by subdivision (e).”

Appellants argue, summarily, that moving before the Bankruptcy Court would be impracticable

because of the “appearance of extreme judicial hostility and bias against” movants by that court.

(ECF No. 27, p. 2.) The Court’s review of the record shows no such alleged appearance. Thus,

Appellants fail to establish they were not required to file their Motion before the Bankruptcy

Court in the first instance.

        There is a second problem with Appellants’ Motion – the failure to show it falls under

Rule 8007(a)(1)(D) and that this Court may enter an order enjoining the Foreclosure Order which

is currently on appeal before the Tenth Circuit. Indeed, Appellant Hook has already moved to

stay the foreclosure, first before this Court and then before the Tenth Circuit. Both requests were

denied. Regardless of such deficiencies, in the interests of judicial economy and assuming the

Motion may be heard here, the Court resolves the merits of the Motion.

        B. The Merits

        Appellants allege they meet each of the four prongs for granting injunctive relief. Even



                                                 4
assuming the ordinary standard applies, the Court finds otherwise.

        Appellants start with the requirement of substantial likelihood of success on the merits.

Here, Appellants argue their bankruptcy estate is not “hopelessly insolvent” as stated in the

Bankruptcy Court’s order of July 17, 2018. Appellants, however, fail to show it is so as they

provide nothing more than conclusory assertions that they have made a prima facie showing of

standing or were allegedly denied a right to an evidentiary hearing and jury trial. Indeed,

Appellants’ Motion is replete with unsupported accusations that, in issuing adverse rulings, the

Bankruptcy Court allegedly “abused his discretion, committed reversible error and/or violated

Fifth Amendment due process of law,” “was clearly arbitrary and irrational,” appeared “bias,”

and the like. Thus, Appellants fail to show a substantial likelihood of success on the merits as to

the appeal of the Bankruptcy Court’s orders concerning Appellants’ bankruptcy case.

        The same holds true as to Appellants’ appeal of the dismissal of the Adversary

Proceeding. Appellants do nothing more than deny that their claims against the CDOR are

implausible and assert the Bankruptcy Court should have given them an opportunity to amend.

Such bare statements, without supporting authority or factual or legal analysis, fall far short of

meeting Appellants’ burden of showing a substantial likelihood of success on the merits of this

appeal.5

        In summary, Appellants fail to show the first prong required for injunctive relief is met.

See, e.g., Andrews v. Andrews, 160 F. App’x 798, 799 (10th Cir. 2005) (“Plaintiffs’ rambling,

vague, and conclusory submissions” did not show a clear and unequivocal right to relief). As a

showing for all four prongs is required, the Court need not address the three remaining

requirements. Diné Citizens, 839 F.3d at 1285 (“We therefore affirm on this ground [failure to


5
  In addition, Appellants fail to show how success on the merits of their appeal against the CDOR would support any
injunction of the sale of the Property.

                                                        5
show substantial likelihood of success on the merits] and do not address the parties’ arguments

regarding the other three prerequisites for preliminary relief.”).

       IV.     CONCLUSION

       Based on the foregoing, Appellants’ “Emergency Motion to Enjoin Sale of Home

Pending Appeal of Closure of Chapter 7 Bankruptcy Case” (ECF No. 27) is DENIED.

       DATED this 21st day of May, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  6
